UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — June 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: In early August, equity markets around the world were rocked by indications of slowing economic growth and worsening debt issues in Europe and the United States. Significantly, Standard & Poor’s downgraded U.S. sovereign debt to AA+ from AAA on August 5. While Putnam’s investment team believes the downgrade will have limited immediate impact on the real economy, it is important to recognize that market volatility has risen in the near term. Long-term investors are wise to seek the counsel of their financial advisors during volatile times and to remember that market volatility historically has served as an opportunity for nimble managers to both guard against risk and pursue new opportunities. We believe that many investment opportunities still exist today, and that Putnam’s active, research-intensive investment approach offers shareholders a potential advantage in thisenvironment. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms.Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 6/30/11) Investment objective High current income with preservation of capital as its secondary objective Net asset value June 30, 2011 Class IA: $11.54 Class IB: $11.51 Total return at net asset value Barclays Capital U.S. (as of 6/30/11) Class IA shares* Class IB shares* Government Bond Index 6 months 3.76% 3.56% 2.14% 1 year 4.33 3.97 2.26 5 years 51.38 49.40 34.40 Annualized 8.65 8.36 6.09 10 years 82.22 77.56 69.29 Annualized 6.18 5.91 5.41 Life 108.47 102.89 95.79 Annualized 6.65 6.39 6.06 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 2000. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Credit quality P–1 11.1% Aaa 89.8% B 1.4% Not rated –2.3% Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 6/30/11. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Credit qualities are shown as a percentage of net assets as of 6/30/11. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. Putnam VT American Government Income Fund 1 Report from your fund’s manager How would you characterize the performance of the government bond market during the past six months? The Treasury market was quite volatile. In November, the Federal Reserve [the Fed] officially announced its intention to purchase up to $600 billion worth of U.S. Treasuries through June 2011. This move was widely anticipated in the market, and many fixed-income investors seemed to try to get out ahead of the Fed by buying Treasuries in advance of the announcement. “Own what the Fed is buying” was the market mantra at the time and by the time the Fed actually began purchasing Treasuries, demand had softened, and yields jumped higher. However, beginning in February, investor demand began pushing yields lower, a trend that continued through the end of the reporting period. On the whole, Treasuries performed well during the past six months, as did the fund’s positions in mortgage-backed securities. How have you been positioning the fund’s portfolio recently, particularly within the mortgage market? One of the key components of our mortgage strategy has been in interest-only and inverse interest-only collateralized mortgage obligations [CMO IOs, CMO IIOs]. To give some background, CMOs are securities backed by pools of mortgages; IO securities are derived from the interest payments on those mortgages. Essentially, the longer it takes for homeowners to pay down the principal on their mortgages, the more money a bondholder will make from interest payments on that loan. In an environment with low interest rates, declining home prices, and tighter bank lending standards, refinancing activity has been relatively light, and CMO IOs and IIOs benefited. That said, I should mention that we have a slightly smaller exposure to CMO IO/IIO securities now than we did six or twelve months ago. We still find the securities strategically attractive, but their recent strong performance has made their valuations less appealing, and we have been selling some of our holdings to lock in profits. We generally use derivatives — including swaps and “swaptions,” which grant us the option to enter into a swap — to manage the interest-rate exposure associated with our CMO IO/IIO positions. In addition to reducing the fund’s CMO IO/IIO holdings, we have been taking positions designed to benefit from a flattening yield curve. Usually, bonds with longer maturities offer higher yields than short-term bonds. This is true today, but the difference between the short and the long end of the curve is much greater than is typical. We believe this large discrepancy is unlikely to persist, and we have positioned the fund to benefit in one of two ways. If economic growth fails to materialize, the yields on long-term bonds should decline, as investors are willing to accept less income for the relative safety of Treasuries. If, on the other hand, the pro-stimulus policy the government has put in place has worked and more robust growth returns to the economy, we would expect the Fed would eventually raise short-term interest rates, which ultimately need to keep pace with economic growth. Under either scenario, the yield curve would flatten and the positioning of the fund with respect to interest rates would be beneficial. As a part of implementing this strategy, we used futures contracts and interest-rate swaps, which allowed us to take targeted positions regarding the shape of the yield curve. What is your outlook for the bond markets and the fund? While we believe the economy is improving, significant challenges remain, including persistently high unemployment, a weak housing market, an uncertain future for Fannie Mae and Freddie Mac, and a deep concern about the federal deficit and debt. With this backdrop of heightened uncertainty, the bond markets will likely remain somewhat turbulent over the near term. Nevertheless, we believe our focus on using fundamental research to uncover overlooked opportunities should continue to serve our shareholders well. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current and future portfolio holdings are subject to risk. Your fund’s managers Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He joined Putnam in 1997 and has been in the investment industry since 1989. In addition to Michael, your fund is managed by Daniel Choquette. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT American Go vernment Income Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2011, to June 30, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/11 for the 6 months ended 6/30/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.03 $4.29 $3.01 $4.26 Ending value (after expenses) $1,037.60 $1,035.60 $1,021.82 $1,020.58 Annualized expense ratio 0.60% 0.85% 0.60% 0.85% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Putnam VT American Government Income Fund 3 The fund’s portfolio 6/30/11 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (38.8%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (19.6%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to July 20, 2036 $251,101 $283,409 6s, with due dates from April 15, 2028 to November 20, 2038 882,405 976,951 5 1/2s, April 20, 2038 1,434,906 1,578,733 5s, with due dates from July 20, 2033 to April 20, 2041 6,893,601 7,490,911 4 1/2s, with due dates from October 20, 2040 to February 20, 2041 14,717,005 15,541,387 4s, January 20, 2041 989,757 1,007,697 U.S. Government Agency Mortgage Obligations (19.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 80,431 92,314 7s, with due dates from November 1, 2026 to May 1, 2032 888,112 1,010,574 5 1/2s, December 1, 2033 193,268 210,028 4s, TBA, July 1, 2041 12,000,000 11,988,750 3 1/2s, January 1, 2041 919,457 879,518 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to November 1, 2030 55,236 63,293 7s, with due dates from December 1, 2028 to December 1, 2035 1,640,999 1,862,089 6 1/2s, September 1, 2036 119,741 135,518 6 1/2s, TBA, July 1, 2041 1,000,000 1,132,188 5s, February 1, 2039 308,158 327,586 5s, TBA, June 1, 2041 2,000,000 2,128,047 4 1/2s, April 1, 2041 231,457 239,793 4 1/2s, TBA, July 1, 2041 5,000,000 5,173,047 4s, TBA, July 1, 2041 1,000,000 1,000,000 Total U.S. government and agency mortgage obligations (cost $52,368,629) U.S. TREASURY OBLIGATIONS (40.2%)* Principal amount Value U.S. Treasury Bonds 7 1/8s, February 15, 2023 $3,076,000 $4,170,854 6 7/8s, August 15, 2025 3,866,000 5,203,645 6 1/4s, May 15, 2030 ## 6,505,000 8,393,266 6 1/4s, August 15, 2023 4,440,000 5,642,373 6s, February 15, 2026 4,000,000 4,982,290 5 1/2s, August 15, 2028 3,075,000 3,651,171 5 1/4s, February 15, 2029 ## 6,852,000 7,903,854 5 1/4s, November 15, 2028 ## 3,805,000 4,391,083 4 1/2s, August 15, 2039 ## 2,518,000 2,574,601 4 1/2s, February 15, 2036 3,077,000 3,183,069 4 3/8s, February 15, 2038 ## 3,086,000 3,109,028 U.S. Treasury Notes 2 5/8s, November 15, 2020 32,000 30,819 1 3/8s, February 15, 2013 i 192,000 196,070 1s, October 31, 2011 i 1,555,000 1,561,562 Total U.S. treasury obligations (cost $52,629,341) MORTGAGE-BACKED SECURITIES (16.7%)* Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.04s, 2037 $57,303 $86,201 IFB Ser. 2979, Class AS, 23.587s, 2034 84,601 116,571 IFB Ser. 3072, Class SM, 23.111s, 2035 152,583 224,310 IFB Ser. 3072, Class SB, 22.964s, 2035 124,366 181,983 IFB Ser. 3065, Class DC, 19.299s, 2035 622,831 829,692 IFB Ser. 3031, Class BS, 16.257s, 2035 179,743 235,941 IFB Ser. 3835, Class SN, 15.657s, 2041 1,993,498 2,497,075 IFB Ser. 3287, Class SE, IO, 6.513s, 2037 306,681 52,617 IFB Ser. 3485, Class SI, IO, 6.363s, 2036 248,138 41,221 IFB Ser. 3852, Class LS, IO, 6.263s, 2041 566,663 97,732 IFB Ser. 3852, Class SG, 4.843s, 2041 848,956 735,680 Ser. 3747, Class HI, IO, 4 1/2s, 2037 130,246 19,315 Ser. 3768, Class MI, IO, 4s, 2035 2,566,459 341,596 Ser. 3738, Class MI, IO, 4s, 2034 3,712,125 465,872 Ser. 3707, Class HI, IO, 4s, 2023 265,324 26,822 Ser. 3327, Class IF, IO, zero %, 2037 F 11,278 70 Ser. 3439, Class AO, PO, zero %, 2037 12,198 10,937 Ser. 3300, PO, zero %, 2037 35,935 31,539 Ser. 3046, PO, zero %, 2035 5,115 4,897 Ser. 2684, PO, zero %, 2033 107,000 92,783 FRB Ser. 3274, Class TX, zero %, 2037 5,394 5,352 FRB Ser. 3326, Class YF, zero %, 2037 2,547 2,000 FRB Ser. 3326, Class WF, zero %, 2035 19,031 15,631 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.874s, 2037 81,454 162,504 IFB Ser. 06-62, Class PS, 38.785s, 2036 235,817 415,745 IFB Ser. 06-8, Class HP, 23.885s, 2036 139,982 201,980 IFB Ser. 05-45, Class DA, 23.739s, 2035 216,347 321,948 IFB Ser. 07-53, Class SP, 23.519s, 2037 185,010 274,018 IFB Ser. 08-24, Class SP, 22.602s, 2038 950,305 1,391,454 IFB Ser. 05-122, Class SE, 22.45s, 2035 198,415 280,637 IFB Ser. 05-75, Class GS, 19.693s, 2035 198,416 270,150 IFB Ser. 05-106, Class JC, 19.548s, 2035 139,911 188,677 IFB Ser. 05-83, Class QP, 16.911s, 2034 68,900 90,831 IFB Ser. 11-4, Class CS, 12.528s, 2040 684,145 765,251 IFB Ser. 11-27, Class AS, IO, 6.294s, 2041 1,554,022 277,968 FRB Ser. 03-W8, Class 3F2, 0.536s, 2042 15,744 15,321 FRB Ser. 07-95, Class A3, 0.436s, 2036 2,308,000 2,121,929 Ser. 08-53, Class DO, PO, zero %, 2038 122,833 91,028 Ser. 07-44, Class CO, PO, zero %, 2037 93,528 78,397 Ser. 04-61, Class CO, PO, zero %, 2031 70,075 69,115 Ser. 1988-12, Class B, zero %, 2018 2,409 2,227 FRB Ser. 05-45, Class FG, zero %, 2035 19,398 19,695 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.702s, 2041 1,267,099 1,816,652 IFB Ser. 10-158, Class SD, 14.443s, 2040 209,000 233,390 IFB Ser. 11-70, Class WS, 9.328s, 2040 360,000 330,124 IFB Ser. 11-61, Class CS, IO, 6.494s, 2035 710,086 131,366 IFB Ser. 09-103, Class SW, IO, 6.214s, 2037 2,511,050 382,182 IFB Ser. 10-20, Class SC, IO, 5.964s, 2040 2,042,505 376,168 IFB Ser. 11-25, Class SA, IO, 5.914s, 2040 1,768,718 280,231 IFB Ser. 10-115, Class TS, IO, 5.914s, 2038 1,742,097 289,293 IFB Ser. 10-158, Class SA, IO, 5.864s, 2040 1,674,024 294,226 IFB Ser. 10-85, Class SN, IO, 5.754s, 2040 2,996,401 527,666 IFB Ser. 11-70, Class SN, IO, 5.714s, 2041 259,000 62,233 IFB Ser. 11-70, Class WI, IO, 4.664s, 2040 360,000 58,892 Ser. 10-116, Class QI, IO, 4s, 2034 2,102,612 332,844 Ser. 11-70, PO, zero %, 2041 3,544,541 2,588,932 Ser. 06-36, Class OD, PO, zero %, 2036 13,572 12,207 FRB Ser. 07-35, Class UF, zero %, 2037 6,979 6,664 4 Putnam VT American Go vernment Income Fund MORTGAGE-BACKED SECURITIES (16.7%)* cont. Principal amount Value GSMPS Mortgage Loan Trust 144A Ser. 06-RP2, Class 1AS1, IO, 5.295s, 2036 F $1,983,619 $258,868 FRB Ser. 06-RP2, Class 1AF1, 0.586s, 2036 1,983,619 1,586,895 Structured Asset Securities Corp. Ser. 07-4, Class 1A4, IO, 1s, 2045 4,103,960 166,627 Total mortgage-backed securities (cost $21,497,690) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.7%)* strike price amount Value Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 $18,826,100 $1,337,218 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/4.60 2,793,460 65,311 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/3.60 2,793,460 44,723 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.0625% versus the three month USD-LIBOR-BBA maturing December 23, 2041. Dec-11/4.0625 1,207,456 72,387 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.0625% versus the three month USD-LIBOR-BBA maturing December 23, 2041. Dec-11/4.0625 1,207,456 48,528 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 16, 2041. Dec-11/4.12 1,652,335 87,640 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 16, 2041. Dec-11/4.12 1,652,335 72,752 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/4.355 2,112,358 67,595 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/3.855 2,112,358 52,091 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.7%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. Nov-11/2.31 $5,617,558 $73,927 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. Nov-11/2.31 5,617,558 67,242 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 1,844,945 96,989 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 1,844,945 60,201 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 8,581,847 414,846 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 8,581,847 211,972 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 18,826,100 118,228 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 3,241,900 271,315 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 3,241,900 5,122 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.58% versus the three month USD-LIBOR-BBA maturing July 25, 2021. Jul-11/3.58 20,410,297 543,118 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.58% versus the three month USD-LIBOR-BBA maturing July 25, 2021. Jul-11/3.58 20,410,297 25,921 Total purchased options outstanding (cost $4,264,351) Putnam VT American Government Income Fund 5 SHORT-TERM INVESTMENTS (31.3%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.04% e 22,788,143 $22,788,143 Interest in $150,000,000 joint tri-party repurchase agreement dated June 30, 2011 with Credit Suisse First Boston due July 1, 2011 — maturity value of $2,429,001 for an effective yield of 0.01% (collateralized by U.S. Treasury Notes with a coupon rate of 0.875% and a due date of February 29, 2012, valued at $153,000,255) $2,429,000 2,429,000 Interest in $100,000,000 joint tri-party repurchase agreement dated June 30, 2011 with Barclays Capital, Inc. due July 1, 2011 — maturity value of $2,350,001 for an effective yield of 0.01% (collateralized by U.S. Treasury Bonds with a coupon rate of 6.50% and a due date of November 15, 2026, valued at $102,000,057) 2,350,000 2,350,000 U.S. Treasury Bills, for effective yields ranging from 0.11% to 0.17%, November 17, 2011 # ## 530,000 529,805 U.S. Treasury Bills, for effective yields ranging from 0.24% to 0.25%, October 20, 2011 # ## 2,680,000 2,678,338 Straight-A Funding, LLC, for an effective yield of 0.15%, August 16, 2011 4,000,000 3,999,233 U.S. Treasury Bills, for an effective yield of 0.07%, August 4, 2011 # ## 4,000,000 3,999,754 U.S. Treasury Bills, for effective yields ranging from 0.22% to 0.24%, July 28, 2011 # 35,000 34,994 Federal Home Loan Discount Notes, for an effective yield of 0.01%, July 27, 2011 1,000,000 999,993 Federal Home Loan Mortgage Corporation, for an effective yield of 0.05%, July 18, 2011 3,000,000 2,999,929 Total short-term investments (cost $42,808,716) Total investments (cost $173,568,727) Key to holding’s abbreviations FRB Floating Rate Bonds IFB Inverse Floating Rate Bonds IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through June 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $136,947,357. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $75,808,997 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The rates shown on FRB are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/11 Number of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) Euro-Dollar 90 day (Short) 241 $59,879,463 Jun-12 $(138,890) U.S. Treasury Bond 20 yr (Short) 24 2,952,750 Sep-11 27,048 U.S. Treasury Bond 30 yr (Short) 148 18,685,000 Sep-11 249,406 U.S. Treasury Note 2 yr (Short) 76 16,670,125 Sep-11 12,184 U.S. Treasury Note 5 yr (Long) 98 11,681,141 Sep-11 (30,045) U.S. Treasury Note 10 yr (Long) 12 1,467,938 Sep-11 (11,085) Total WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received Contract Expiration date/ $14,926,211) (Unaudited) amount strike price Value Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June1,2021. $1,302,319 May-16/4.60 $47,678 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June1,2021. 1,302,319 May-16/4.60 55,414 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June1,2021. 1,308,833 May-16/4.36 41,765 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June1,2021. 1,308,833 May-16/4.86 49,513 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June1,2021. 1,329,309 May-16/4.11 36,235 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June1,2021. 1,329,309 May-16/5.11 44,833 6 Putnam VT American Go vernment Income Fund WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received Contract Expiration date/ $14,926,211) (Unaudited) cont. amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May15,2016. $1,629,094 May-16/4.756 $64,284 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May15,2016. 1,629,094 May-16/4.756 65,441 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May15,2016. 2,487,796 May-16/4.745 98,741 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May15,2016. 2,487,796 May-16/4.745 99,238 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May23,2021. 2,905,323 May-16/4.765 114,528 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May23,2021. 2,905,323 May-16/4.765 116,997 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May15,2016. 6,219,489 May-16/4.77 244,053 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May15,2016. 6,219,489 May-16/4.77 251,578 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing August24,2041. 13,830,298 Aug-11/4.29 185,049 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing August24,2041. 13,830,298 Aug-11/4.29 642,002 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August19,2021. 4,542,000 Aug-11/4.475 182 WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received Contract Expiration date/ $14,926,211) (Unaudited) cont. amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August19,2021. $4,542,000 Aug-11/4.475 $457,970 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. 10,036,000 Aug-11/4.49 1,027,586 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. 10,036,000 Aug-11/4.49 301 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August17,2021. 5,018,000 Aug-11/4.55 100 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August17,2021. 5,018,000 Aug-11/4.55 540,138 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August8,2021. 3,603,000 Aug-11/4.70 6 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August8,2021. 3,603,000 Aug-11/4.70 439,350 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August16,2021. 4,214,000 Aug-11/4.765 20 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August16,2021. 4,214,000 Aug-11/4.765 533,535 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August10,2045. 1,796,300 Aug-15/4.375 262,116 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August10,2045. 1,796,300 Aug-15/4.375 163,104 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August7,2045. 1,796,300 Aug-15/4.46 172,822 Putnam VT American Government Income Fund 7 WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received Contract Expiration date/ $14,926,211) (Unaudited) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August7,2045. $1,796,300 Aug-15/4.46 $249,093 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December16,2016. 4,075,528 Dec-11/2.28 45,157 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December16,2016. 4,075,528 Dec-11/2.28 62,396 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February12,2025. 3,504,360 Feb-15/5.27 163,401 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February12,2025. 3,504,360 Feb-15/5.27 313,921 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February13,2025. 1,515,500 Feb-15/5.36 67,276 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February13,2025. 1,515,500 Feb-15/5.36 142,518 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January9,2022. 28,847,000 Jan-12/5.32 4,511,959 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January9,2022. 28,847,000 Jan-12/5.32 13,270 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 3.55% versus the three month USD-LIBOR-BBA maturing July21,2021. 13,148,394 Jul-11/3.55 17,093 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 3.55% versus the three month USD-LIBOR-BBA maturing July21,2021. 13,148,394 Jul-11/3.55 322,267 WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received Contract Expiration date/ $14,926,211) (Unaudited) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July26,2021. $6,464,000 Jul-11/4.46 $1 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July26,2021. 6,464,000 Jul-11/4.46 666,180 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July26,2021. 6,062,000 Jul-11/4.52 1 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July26,2021. 6,062,000 Jul-11/4.52 656,757 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July26,2021. 6,464,000 Jul-11/4.525 703,154 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July26,2021. 6,464,000 Jul-11/4.525 1 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July26,2021. 3,031,000 Jul-11/4.5475 — Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July26,2021. 3,031,000 Jul-11/4.5475 335,683 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July27,2021. 9,696,000 Jul-11/4.745 — Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July27,2021. 9,696,000 Jul-11/4.745 1,235,852 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June6,2021. 1,681,461 Jun-16/4.12 46,138 8 Putnam VT American Go vernment Income Fund WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received Contract Expiration date/ $14,926,211) (Unaudited) cont. amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June6,2021. $1,654,601 Jun-16/4.39 $53,940 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June6,2021. 1,644,096 Jun-16/4.575 59,303 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June6,2021. 1,644,096 Jun-16/4.575 70,910 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June10,2026. 1,082,632 Jun-16/4.815 69,527 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June10,2026. 1,082,632 Jun-16/4.815 78,144 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing July1,2026. 1,512,559 Jun-16/4.86 99,436 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June6,2021. 1,654,601 Jun-16/4.89 61,882 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June6,2021. 1,681,461 Jun-16/5.12 56,503 WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received Contract Expiration date/ $14,926,211) (Unaudited) cont. amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing July1,2026. $1,512,559 Jun-16/5.86 $65,797 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September8,2016. 1,626,453 Sep-11/2.065 9,840 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September8,2016. 1,626,453 Sep-11/2.065 17,127 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September11,2025. 10,800 Sep-15/4.04 433 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September11,2025. 10,800 Sep-15/4.04 1,051 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/11 (proceeds received Principal Settlement $5,301,719) (Unaudited) amount date Value FNMA,6 1/2s, July1,2041 $1,000,000 7/14/11 $1,132,188 FNMA, 5s, June1,2041 2,000,000 6/13/11 2,128,047 FNMA, 4 1/2s, July1,2041 1,000,000 7/14/11 1,034,609 FNMA, 4s, July1,2041 1,000,000 7/14/11 1,000,000 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC $19,793,800 $3,733 6/17/13 0.64% 3 month USD-LIBOR-BBA $13,549 8,794,000 17,866 6/17/21 3.2% 3 month USD-LIBOR-BBA 48,389 31,409,000 (57,655) 6/17/16 3 month USD-LIBOR-BBA 1.93% (136,640) 38,911,300 (94,021) 6/17/20 3 month USD-LIBOR-BBA 3.04% (213,597) 367,700 1,364 6/17/41 4.04% 3 month USD-LIBOR-BBA 2,752 1,200,000 — 6/20/16 1.8125% 3 month USD-LIBOR-BBA 10,178 200,000 — 6/20/41 3 month USD-LIBOR-BBA 3.91625% (5,230) 2,264,000 — 6/23/20 2.955% 3 month USD-LIBOR-BBA 24,107 600,000 — 6/24/20 2.92375% 3 month USD-LIBOR-BBA 7,974 13,400,000 — 6/27/20 2.89485% 3 month USD-LIBOR-BBA 215,147 4,560,000 — 6/27/41 3 month USD-LIBOR-BBA 3.88882% (144,759) Putnam VT American Government Income Fund 9 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) cont. Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $2,409,000 $— 6/28/13 0.628% 3 month USD-LIBOR-BBA $2,623 1,921,000 — 6/28/21 3 month USD-LIBOR-BBA 3.042% (35,879) 760,000 — 6/28/41 3.885% 3 month USD-LIBOR-BBA 24,720 700,000 — 6/28/41 3 month USD-LIBOR-BBA 3.88% (23,392) 2,020,000 — 6/28/20 2.855% 3 month USD-LIBOR-BBA 39,092 5,020,000 — 6/29/20 2.841084% 3 month USD-LIBOR-BBA 102,437 2,170,000 — 6/29/14 3 month USD-LIBOR-BBA 3.85488% (81,743) 390,000 — 6/29/13 0.64625% 3 month USD-LIBOR-BBA 280 5,860,000 — 6/29/13 0.6425% 3 month USD-LIBOR-BBA 4,638 1,900,000 — 6/30/13 0.66% 3 month USD-LIBOR-BBA 863 900,000 — 6/30/20 0.66% 3 month USD-LIBOR-BBA 15,450 700,000 — 6/30/14 3 month USD-LIBOR-BBA 3.92% (18,332) 22,172,900 26,263 3/30/16 3 month USD-LIBOR-BBA 2.39% 651,277 6,096,500 (8,051) 3/30/31 4.17% 3 month USD-LIBOR-BBA (277,871) 32,314,000 (1,452) 5/4/13 0.78% 3 month USD-LIBOR-BBA (115,332) Citibank, N.A. 116,954 — 6/23/21 3 month USD-LIBOR-BBA 3.12625% (1,249) 235,457 — 6/29/21 3 month USD-LIBOR-BBA 3.05375% (4,145) 67,657,500 (18,320) 6/28/14 1.81% 3 month USD-LIBOR-BBA (1,405,996) Credit Suisse International 23,616,600 (11,498) 5/27/16 3 month USD-LIBOR-BBA 2.02% 80,615 43,339,600 (10,570) 5/27/20 3 month USD-LIBOR-BBA 3.06% 31,148 8,745,000 (2,512) 5/27/21 3.21% 3 month USD-LIBOR-BBA (1,150) 46,885,900 (62,489) 3/14/16 3 month USD-LIBOR-BBA 2.35% 1,244,098 5,694,200 13,053 3/14/41 4.36% 3 month USD-LIBOR-BBA (354,573) 7,000,000 E — 3/21/13 1.15625% 3 month USD-LIBOR-BBA (27,860) 19,092,700 (3,906) 2/24/15 2.04% 3 month USD-LIBOR-BBA (556,160) 4,859,500 1,422 2/24/26 4.16% 3 month USD-LIBOR-BBA (312,714) 32,432,700 2,313 5/27/13 0.72% 3 month USD-LIBOR-BBA (53,300) Deutsche Bank AG 12,131,000 — 6/10/21 3.094% 3 month USD-LIBOR-BBA 145,829 45,122,200 (31,974) 3/16/14 2.25% 3 month USD-LIBOR-BBA (1,848,156) 237,000 — 6/16/20 3.013% 3 month USD-LIBOR-BBA 1,217 78,412 — 7/1/20 3.035% 3 month USD-LIBOR-BBA 405 3,540,000 — 7/1/16 3 month USD-LIBOR-BBA 1.955% (9,700) 35,796,900 (6,325) 5/13/13 0.75% 3 month USD-LIBOR-BBA (104,517) 2,655,000 — 6/1/16 3 month USD-LIBOR-BBA 1.937% (1,613) Goldman Sachs International 3,390,000 — 6/8/18 2.52375% 3 month USD-LIBOR-BBA 22,199 7,621,000 — 7/1/14 3 month USD-LIBOR-BBA 1.105% (4,039) 851,000 — 7/1/41 3 month USD-LIBOR-BBA 4.02625% (6,680) 5,901,000 — 7/1/16 3 month USD-LIBOR-BBA 1.9625% (13,985) 6,409,800 E — 3/19/13 1.09375% 3 month USD-LIBOR-BBA (21,793) 13,190,300 (58,060) 5/3/21 3.39% 3 month USD-LIBOR-BBA (302,395) 27,545,100 69,819 5/20/16 3 month USD-LIBOR-BBA 2.00% 169,379 JPMorgan Chase Bank, N.A. 3,289,700 — 3/9/26 3 month USD-LIBOR-BBA 4.07% 171,651 13,800,000 E — 3/21/13 1.1685% 3 month USD-LIBOR-BBA (56,684) 4,200,000 E — 3/22/13 1.185% 3 month USD-LIBOR-BBA (17,813) 11,268,300 — 7/5/16 1.9375% 3 month USD-LIBOR-BBA — 10 Putnam VT American Go vernment Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) cont. Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $20,886,100 $3,728 3/31/16 3 month USD-LIBOR-BBA 2.42% $620,770 21,854,900 — 11/5/15 3 month USD-LIBOR-BBA 1.42% (254,220) 33,476,800 1,551 4/27/13 0.83% 3 month USD-LIBOR-BBA (157,507) 25,600,000 — 5/9/13 0.7475% 3 month USD-LIBOR-BBA (71,520) Total E See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap Notional premium Termination received (paid) by received or appreciation/ counterparty amount received (paid) date fund per annum paid by fund (depreciation) Bank of America, N.A. $219,737 $— 1/12/40 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% $(1,444) 30 year Fannie Mae pools Barclays Bank PLC 220,360 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic MBX Index 5.00% (282) 30 year Fannie Mae pools 748,317 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (5,581) 30 year Fannie Mae pools 323,697 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 2,414 30 year Fannie Mae pools 124,243 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 816 30 year Fannie Mae pools 374,532 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 2,793 30 year Fannie Mae pools 164,465 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 1,227 30 year Fannie Mae pools 763,678 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (5,813) 30 year Fannie Mae pools 1,404,701 (1,317) 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (38) 30 year Fannie Mae pools 1,394,098 3,267 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (2,691) 30 year Fannie Mae pools 700,184 6,017 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 4,319 30 year Fannie Mae pools 4,265,487 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 3,460 30 year Fannie Mae pools 2,833,237 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 2,298 30 year Fannie Mae pools 172,945 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 1,136 30 year Fannie Mae pools 1,234,731 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 9,399 30 year Fannie Mae pools 407,048 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 330 30 year Fannie Mae pools 512,292 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 416 30 year Fannie Mae pools 471,054 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (3,586) 30 year Fannie Mae pools 464,240 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 3,463 30 year Fannie Mae pools 3,939,690 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 29,384 30 year Fannie Mae pools 1,467,478 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 10,945 30 year Fannie Mae pools 192,873 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 1,439 30 year Fannie Mae pools Putnam VT American Government Income Fund 11 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap Notional premium Termination received (paid) by received or appreciation/ counterparty amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $254,939 $— 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% $1,675 30 year Fannie Mae pools 332,389 — 1/12/40 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (2,184) 30 year Fannie Mae pools 1,258,906 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 9,390 30 year Fannie Mae pools 1,235,971 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (3,952) 30 year Fannie Mae pools 617,492 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 4,606 30 year Fannie Mae pools 3,703,302 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 4,746 30 year Fannie Mae pools 1,489,158 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 11,107 30 year Fannie Mae pools 3,775,574 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (11,484) 30 year Fannie Mae pools 1,877,146 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 14,001 30 year Fannie Mae pools 421,985 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 541 30 year Fannie Mae pools 46,387 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (141) 30 year Fannie Mae pools 45,499 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 58 30 year Fannie Mae pools 52,330 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% (47) 30 year Fannie Mae pools 168,951 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% (153) 30 year Fannie Mae pools 122,601 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% (111) 30 year Fannie Mae pools 3,111,515 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 2,524 30 year Fannie Mae pools 3,111,515 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 2,524 30 year Fannie Mae pools Citibank, N.A. 538,250 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 4,015 30 year Fannie Mae pools Credit Suisse International 1,415,504 — 1/12/36 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 8,349 30 year Fannie Mae pools Deutsche Bank AG 1,415,504 — 1/12/36 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (8,349) 30 year Fannie Mae pools Goldman Sachs International 12,461,978 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 92,949 30 year Fannie Mae pools 1,951,903 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (14,558) 30 year Fannie Mae pools 226,032 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (1,686) 30 year Fannie Mae pools 1,406,868 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 1,138 30 year Fannie Mae pools Total 12 Putnam VT American Go vernment Income Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $22,631,234 $258,938 Purchased options outstanding — 3,737,126 — U.S. Government and agency mortgage obligations — 53,121,833 — U.S. Treasury Obligations — 54,993,685 — Short-term investments 22,788,143 20,021,046 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $108,618 $— $— Written options — (15,950,590) — TBA sale commitments — (5,294,844) — Interest rate swap contracts — (2,764,036) — Total return swap contracts — 161,395 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT American Government Income Fund 13 Statement of assets and liabilities 6/30/11 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $150,780,584) $154,763,862 Affiliated issuers (identified cost $22,788,143) (Note 6) 22,788,143 Interest and other receivables 1,075,990 Receivable for shares of the fund sold 9,285 Receivable for investments sold 1,233,361 Receivable for sales of delayed delivery securities (Note 1) 5,326,518 Unrealized appreciation on swap contracts (Note 1) 3,882,249 Premium paid on swap contracts (Note 1) 368,150 Total assets Liabilities Payable to custodian (Note 2) 29,688 Payable for variation margin (Note 1) 24,074 Payable for investments purchased 635,310 Payable for purchases of delayed delivery securities (Note 1) 21,628,873 Payable for shares of the fund repurchased 145,734 Payable for compensation of Manager (Note 2) 45,558 Payable for investor servicing fees (Note 2) 11,461 Payable for custodian fees (Note 2) 20,521 Payable for Trustee compensation and expenses (Note 2) 57,508 Payable for administrative services (Note 2) 705 Payable for distribution fees (Note 2) 10,716 Written options outstanding, at value (premiums received $14,926,211) (Notes 1 and 3) 15,950,590 Premium received on swap contracts (Note 1) 150,396 Unrealized depreciation on swap contracts (Note 1) 6,702,644 TBA sale commitments, at value (proceeds receivable $5,301,719) (Note 1) 5,294,844 Collateral on certain derivative contracts, at value (Note 1) 1,757,632 Other accrued expenses 33,947 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $132,499,581 Undistributed net investment income (Note 1) 1,488,431 Accumulated net realized gain on investments (Note 1) 2,705,348 Net unrealized appreciation of investments 253,997 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $85,398,125 Number of shares outstanding 7,401,825 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.54 Computation of net asset value Class IB Net assets $51,549,232 Number of shares outstanding 4,478,473 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.51 Statement of operations Six months ended 6/30/11 (Unaudited) Investment income Interest (including interest income of $10,528 from investments in affiliated issuers) (Note 6) $2,764,395 Total investment income Expenses Compensation of Manager (Note 2) 278,401 Investor servicing fees (Note 2) 70,344 Custodian fees (Note 2) 16,990 Trustee compensation and expenses (Note 2) 4,813 Administrative services (Note 2) 2,069 Distribution fees — Class IB (Note 2) 64,860 Auditing 27,587 Other 16,051 Total expenses Expense reduction (Note 2) (263) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 2,176,206 Net realized gain on swap contracts (Note 1) 2,346,468 Net realized loss on futures contracts (Note 1) (1,763,036) Net realized gain on written options (Notes 1 and 3) 157,647 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period (196,083) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 14 Putnam VT American Go vernment Income Fund Statement of changes in net assets Six months ended Year ended 6/30/11* 12/31/10 Decrease in net assets Operations: Net investment income $2,283,543 $7,589,910 Net realized gain on investments 2,917,285 11,847,537 Net unrealized depreciation of investments (196,083) (11,295,017) Net increase net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (3,455,693) (7,731,223) Class IB (1,924,735) (4,419,268) Net realized short-term gain on investments Class IA (1,721,017) — Class IB (1,029,794) — From net realized long-term gain on investments Class IA (5,586,477) — Class IB (3,342,746) — Increase in capital from settlement payments (Note 7) 90 — Increase (decrease) from capital share transactions (Note 4) 3,052,412 (8,417,055) Total decrease in net assets Net assets: Beginning of period 145,950,572 158,375,688 End of period (including undistributed net investment income of $1,488,431 and $4,585,316, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Putnam VT American Government Income Fund 15 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average net assets, excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 6/30/11† .20 .24 (.51) (1.07) — f,j 3.76 * .30 * .30 * 1.67 * 188 * 12/31/10 .64 .02 (1.05) — — .60 g .60 g 4.97 204 12/31/09 .60 1.73 (.53) — — .64 h,i .60 h 4.99 h 242 12/31/08 .54 (.46) (.54) — — j,k .62 h .62 h 4.68 h 128 12/31/07 .54 .40 l (.59) — — l .62 h .62 h 4.76 h 153 12/31/06 .45 (.07) (.50) — — .62 h .62 h 4.01 h 180 Class IB 6/30/11† .19 .22 (.47) (1.07) — f,j 3.56 * .42 * .42 * 1.55 * 188 * 12/31/10 .61 .03 (1.02) — — .85 g .85 g 4.75 204 12/31/09 .57 1.72 (.50) — — .89 h,i .85 h 4.74 h 242 12/31/08 .52 (.47) (.51) — — j,k .87 h .87 h 4.49 h 128 12/31/07 .51 .40 l (.56) — — l .87 h .87 h 4.51 h 153 12/31/06 .42 (.07) (.47) — — .87 h .87 h 3.74 h 180 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes dollar roll transactions. f Reflects a non-recurring reimbursal related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 7). g Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.02% of average net assets for the period ended December 31, 2010. h Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.20% 12/31/08 0.21 12/31/07 0.21 12/31/06 0.22 i Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.04% of average net assets for the period ended December 31, 2009. j Amount represents less than $0.01 per share. k Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. l Reflects a non-recurring reimbursement from Putnam Management relating to the misidentification, in 2006, of the characteristics of certain securities in the fund’s portfolio, which amounted to $0.01 per share. The accompanying notes are an integral part of these financial statements. 16 Putnam VT American Go vernment Income Fund Notes to financial statements 6/30/11 (Unaudited) Note 1 — Significant accounting policies Putnam VT American Government Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks high current income with preservation of capital as a secondary objective by investing in U.S. Treasury securities and government agency and private mortgage-backed and asset backed securities. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from January 1, 2011 through June 30, 2011. A) Security valuation Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. G) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales Putnam VT American Government Income Fund 17 proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $89,800,000 on purchased options contracts for the reporting period. H) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to credit risk, to gain exposure to specific markets/countries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. I) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. J) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period the fund had net liability position of $16,672,154 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $17,254,900. K) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. L) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. M) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. N) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on 18 Putnam VT American Go vernment Income Fund the average of certain current market rates. During the reporting period, the fund did not utilize the program. O) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. P) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a tax basis is $173,818,695, resulting in gross unrealized appreciation and depreciation of $5,843,052 and $2,109,742, respectively, or net unrealized appreciation of $3,733,310. Q) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. R) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. S) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 40.7% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion, 0.315% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012 to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $263 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $78, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Putnam VT American Government Income Fund 19 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than U.S. government securities and short-term investments aggregated $203,857,663 and $191,259,177, respectively. Purchases and proceeds from sales of long-term U.S. government securities aggregated $517,746 and $487,072, respectively. Written option transactions during the reporting period are summarized as follows: Contract amounts Premiums received Written options outstanding at beginning of the reporting period 211,368,520 $11,865,892 Options opened 124,316,349 3,658,348 Options exercised (21,876,379) (365,613) Options closed (5,731,600) (232,416) Written options outstanding at end of the reporting period 308,076,890 $14,926,211 Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/11 Year ended 12/31/10 Six months ended 6/30/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 219,503 $2,669,076 802,470 $10,236,611 293,987 $3,561,155 523,431 $6,637,046 Shares issued in connection with reinvestment of distributions 956,728 10,763,187 632,152 7,731,223 560,755 6,297,275 361,938 4,419,268 1,176,231 13,432,263 1,434,622 17,967,834 854,742 9,858,430 885,369 11,056,314 Shares repurchased (1,065,531) (12,927,819) (1,688,735) (21,536,110) (607,421) (7,310,462) (1,245,728) (15,905,093) Net increase (decrease) Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized Unrealized appreciation/(depreciation) $7,868,119* appreciation/(depreciation) $22,575,606* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(328,864) $(1,763,036) $2,346,468 $254,568 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(1,996,154) $267,917 $1,592,815 $ (135,422) Total 20 Putnam VT American Go vernment Income Fund Note 6 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $10,528 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $10,000,000 and $5,090,000, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $90 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Putnam VT American Government Income Fund 21 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June 17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2011. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected 22 Putnam VT American Go vernment Income Fund the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — General U.S. Government Funds) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 2nd 1st 1st Over the one-year, three-year and five-year periods ended December 31, 2010, there were 64, 58 and 49 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. Putnam VT American Government Income Fund 23 This page intentionally left blank. 24 Putnam VT American Go vernment Income Fund This page intentionally left blank. Putnam VT American Government Income Fund 25 This page intentionally left blank. 26 Putnam VT American Go vernment Income Fund This page intentionally left blank. Putnam VT American Government Income Fund 2 7 This page intentionally left blank. 28 Putnam VT American Go vernment Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Kenneth R. Leibler Robert E. Patterson Marketing Services Legal Counsel George Putnam, III Putnam Retail Management Ropes & Gray LLP Robert L. Reynolds One Post Office Square W. Thomas Stephens Boston, MA 02109 Putnam VT American Government Income Fund 29 This report has been prepared for the shareholders H500 of Putnam VT American Government Income Fund. 268680 8/11 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 26, 2011 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 26, 2011
